Per Curiam,
We are not convinced that the learned trial court erred in refusing to affirm plaintiff’s first and second points, or in directing a verdict in favor of the defendants. The first three specifications of error are therefore overruled.
There was no error in sustaining defendant’s objections to the offers of evidence recited in the fourth and last specification.
When this case was here before on the plaintiff’s appeal from the refusal of the court below to enter judgment for want of a sufficient affidavit of defense (187 Pa. 108), the principles involved were considered and decided. It is unnecessary to repeat what we said then, or to add anything thereto.
Judgment affirmed.